 Case 4:21-cv-04055-KES Document 10 Filed 04/09/21 Page 1 of 2 PageID #: 27


                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


GERARDO AGUILAR TORRES,                              4:21-CV-04055-KES

                   Petitioner,
       vs.                                                  ORDER

J.W. COX, IN HIS CAPACITY AS
WARDEN OF YANKTON FEDERAL
PRISON CAMP;
                   Respondent.


                                 INTRODUCTION

      Pending before the court is a pro se habeas petition pursuant to 28

U.S.C. § 2241 filed by petitioner Gerardo Aguilar Torres, an inmate at the

Yankton Federal Prison Camp in Yankton, South Dakota. See Docket No. 1. In

his petition, Mr. Torres admits he has not yet exhausted his administrative

remedies provided by the Bureau of Prisons (“BOP”). Id. On April 8, 2021, his

petition was served upon the Respondent. Respondent has not yet filed its

response nor is it yet due.

      Mr. Torres now files an emergency motion to be released pending the

respondent’s response to his petition. See Docket No. 5. Courts do have some

discretion to grant bail to a habeas petitioner pending a decision on the merits,

but the petitioner must show a substantial claim of law based on the facts and

some circumstance making the request for bail exceptional and deserving of

special treatment in the interests of justice. See, e.g. Dotson v. Clark, 900 F.2d

77, 79 (6th Cir. 1990). Cf. Martin v. Solem, 801 F.2d 324, 329 (8th Cir. 1986)

(holding court has inherent power to grant bail to a state prisoner pending a
 Case 4:21-cv-04055-KES Document 10 Filed 04/09/21 Page 2 of 2 PageID #: 28


decision on the merits of his habeas petitioner if he shows a substantial federal

constitutional claim that presents a clear case on the law and a clear, readily

apparent, case on the facts as well as the existence of some circumstance

which makes his request for bail exceptional in the interests of justice.)

Prisoners are rarely granted bail under this discretionary power of the court.

Martin, 801 F.2d at 329.

      Mr. Torres has not shown either of these factors. He cites to the

increased risk of Covid infection among inmates, but if true, this is a

circumstance attendant to every federal prisoner. Mr. Torres’ circumstances

are not exceptional and deserving of special treatment as compared to all other

federal prisoners. Also, respondent has yet to address the merits of Mr. Torres’

petition, so it is unknown whether he has presented a substantial claim of law

based on the facts.

      Based on the foregoing, it is

      ORDERED that Mr. Torres’ emergency motion for release (Docket No. 7)

is denied.

      DATED April 9, 2021.
                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                        2
